UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-2290


FRED A. HOPKINS,

                Plaintiff - Appellant,

          and

DEBORAH HOPKINS,

                Plaintiff,

          v.

THE MAYOR AND CITY COUNCIL OF BALTIMORE,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:14-cv-02786-WDQ)


Submitted:   March 17, 2015                 Decided:   March 19, 2015


Before WILKINSON and KING, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Fred A. Hopkins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Fred A. Hopkins seeks to appeal the district court’s order

dismissing his civil complaint for failure to state a claim.      We

dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

     Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).          “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”   Bowles v. Russell, 551 U.S. 205, 214 (2007).

     The district court’s order was entered on the docket on

September 15, 2014.   The notice of appeal was filed on November

24, 2014.     Because Hopkins failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.        We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                           DISMISSED




                                  2